                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 CHELSEA TURNER,                                      :   Civil Action No.: 3:20-CV-01045
     Plaintiff,                                       :
                                                      :
 v.                                                   :
                                                      :
 CONNECTICUT LOTTERY                                  :
 CORPORATION and GREGORY                              :
 SMITH,                                               :
     Defendants.                                      :   DECEMBER 4, 2020

                  JOINT STATUS REPORT REGARDING DISCOVERY

       Pursuant to the Court’s order, dated November 10, 2020, the parties have met and conferred

regarding the discovery matters discussed during the hearing that took place on the same date. The

parties have preliminarily resolved the majority of the outstanding discovery disputes, and are

continuing to meet and confer to discuss a final resolution of those disputes.

       The parties continue to disagree on whether Plaintiff is entitled to receive Halloran &

Sage’s investigation notes and/or draft versions of the Halloran Report in the possession of

Defendants and/or Halloran, which Defendants maintain are protected from disclosure by the

attorney-client privilege and/or work product doctrine. The parties will defer this issue and

Defendants will proceed with the balance of production of the information and documents agreed

upon between the parties. Plaintiff will use the produced documents to start depositions, but

reserves the right to pursue discovery of such notes or draft versions of the Report at a later date.

Defendants have also agreed to provide Plaintiff with a privilege log of any documents or

information withheld on the ground of attorney-client privilege or the work product privilege, in

accordance with the Fed. R. Civ. P.

        Finally, the parties agree that the foregoing will not result in any limitation on their ability

to pursue future discovery in this case. The Parties do not require another discovery conference at

                                                  1
this time, but reserve the right to request another conference and/or to file motions relating to the

ongoing discovery disputes, to the extent necessary.



                                         PLAINTIFF
                                         CHELSEA TURNER


                                         By: Brian O’Donnell
                                             Brian O’Donnell (ct160411)
                                             REID AND RIEGE, P.C.
                                             Juris No. 049362
                                             One Financial Plaza
                                             755 Main Street 21st Floor
                                             Hartford, CT 06103-3185
                                             Tel. (860) 278-1150
                                             Fax. (860) 240-1002
                                             bodonnell@reidandriege.com
                                             rdowning@reidandriege.com




                                                 2
                               CERTIFICATION OF SERVICE

        This is to certify that on December 4, 2020, a copy of the Plaintiff’s Position Brief for
Discovery Conference was filed electronically and served by mail on anyone unable to accept
electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’s electronic filing system or by mail to anyone unable to accept electronic filing as
indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.

                                              /s/ Brian O’Donnell
                                              Brian O’Donnell
